Filed pursuant to Rule424(b)(3) Registration No.333-127891 UNITED DEVELOPMENT FUNDING III, L.P. SUPPLEMENT NO. 14 DATED JUNE 10, 2009 TO THE PROSPECTUS DATED MAY 15, 2006 This supplement updates, modifies or supersedes certain information contained in the prospectus sections as described below. This Supplement No. 14 supplements, and should be read in conjunction with, the prospectus dated May 15, 2006, Supplement No. 12 dated May 12, 2009 and Supplement No. 13 dated June 1, 2009. Supplement No. 12 superseded and replaced all prior supplements.Unless otherwise defined in this Supplement No.14, capitalized terms used have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: (1)the status of the offering of units in United Development Funding III, L.P.; and (2) an amendment to our Second Amended and Restated Agreement of Limited Partnership. Status of the Offering We commenced the initial public offering of our units of limited partnership interest on May 15, 2006.As of June 10, 2009, we had accepted subscriptions and issued an aggregate of 17,102,390 units of limited partnership interest to limited partners, consisting of 16,499,990 units that have been issued to our limited partners in exchange for gross proceeds of approximately $329.9 million and another 654,583 units of limited partnership interest issued to limited partners in accordance with our distribution reinvestment plan in exchange for gross proceeds of approximately $13 million. The primary offering component of this offering was terminated on April 23, 2009.The offering of our units of limited partnership interest pursuant to our distribution reinvestment plan has been extended until the earlier of the sale of all units of limited partnership interest being offered pursuant to our distribution reinvestment plan or May 15, 2010; provided, however, that our general partner may terminate the offering of units pursuant to our distribution reinvestment plan at any earlier time. Amendment to Partnership Agreement Our partnership agreement set forth as Exhibit B to our prospectus has been amended to (1) revise Sections8.5 and 8.6 to permit us to offer and sell units of limited partnership interest to limited partners pursuant to a distribution reinvestment plan in addition to the 17,500,000 units of limited partnership interest offered and sold to the public pursuant to our initial public offering; (2) revise Section 8.9 to permit us to offer and sell units of limited partnership interest to limited partners pursuant to a distribution reinvestment plan in an offering subsequent to our initial public offering, under a registration statement pursuant to the Securities Act of 1933, as amended; and (3) to revise Section 13.5 to provide that our general partner shall have the discretion to reduce or eliminate the 1% sales commission that is payable with respect to sales of units pursuant to our distribution reinvestment plan.The Second Amendment to the Second Amended and Restated Agreement of Limited Partnership of United Development Funding III, L.P. is attached to this supplement as an addendum to Exhibit B to our prospectus. EXHIBIT B SECOND AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF UNITED DEVELOPMENT FUNDING III, L.P. This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of United Development Funding III, L.P. (the “Partnership”) is made and entered into this 9th day of June, 2009 by UMTH Land Development, L.P., a Delaware limited partnership, as the General Partner, Todd Etter, a Texas resident, as the Initial Limited Partner, and those parties who from time to time become Limited Partners as provided in the Second Amended and Restated Agreement of Limited Partnership, as amended, as the Limited Partners (capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Second Amended and Restated Partnership Agreement, as amended by the First Amendment, each as defined below). WHEREAS, on June13, 2005, a Certificate of Limited Partnership was filed with the Secretary of State of the State of Delaware, pursuant to which the General Partner and the Initial Limited Partner formed the Partnership under the Delaware Revised Uniform Limited Partnership Act; WHEREAS, the parties hereto previously entered into that certain Agreement of Limited Partnership dated February1, 2006; WHEREAS, the parties hereto previously entered into that certain Amended and Restated Agreement of Limited Partnership dated February9, 2006; WHEREAS, the parties hereto previously entered into that certain Second Amended and Restated Agreement of Limited Partnership dated April21, 2006 (the “Second Amended and Restated Partnership Agreement”); WHEREAS, the parties hereto previously entered into that certain First Amendment to Second Amended and Restated Agreement of Limited Partnership dated April 25, 2008 (the “First Amendment”); WHEREAS, the parties desire to amend the Second Amended and Restated Partnership Agreement, as amended by the First Amendment, to permit the Partnership to continue to offer and sell Units to Limited Partners pursuant to the Distribution Reinvestment Plan that are in addition to the Units offered and sold pursuant to the Offering; NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendment to Preamble to Section 8.5.The preamble to Section 8.5 of the Second Amended and Restated Partnership Agreement, as amended by the First Amendment, is hereby deleted in its entirety and replaced with the following: “8.5Limited Partner Contributions.
